By the Court, Niles, J.:
1. The receipt written in the contract was only prima facie evidence of the payment of the money. It was competent for the plaintiff to prove the habitual course of dealing among members of the Board of Brokers in transactions like the one in question, as tending in some degree to account for the delivery of the contract to the defendant, although the first payment had not been actually made.
2. It was alleged in the complaint, and admitted by the .answer, that the contract called for payment in gold coin, and judgment was properly so rendered. It is not required that the verdict in such case should specify the kind of currency or money to be recovered.
3. Several exceptions were taken to the admission of evidence, which cannot be considered here, as no specific ground of objection was stated at the trial.
We see no substantial error in any ruling of the Court-Judgment and order affirmed. •
Neither Mr. Justice Ceockett nor Mr. Justice ¡Rhodes expressed an opinion.